Citation Nr: 0628171	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a compensable evaluation for malaria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).  An increased 
evaluation of 50 percent was granted for service-connected 
pes planus by rating decision in September 2003.  A 50 
percent rating is the maximum schedular rating provided for 
this disability and is considered a complete grant of 
benefits.  Consequently, the issue of entitlement to an 
increased evaluation for service-connected pes planus is no 
longer part of the veteran's appeal.

Based on the veteran's request in his August 2004 substantive 
appeal for a personal hearing before the Board sitting at the 
RO, a hearing was scheduled for the veteran on September 19, 
2005, and he was informed of this hearing in a letter from VA 
dated in August 2005.  However, the veteran failed to appear 
for the September 2005 Board hearing without explanation.  
Consequently, no further hearing will be scheduled.

A motion to advance this case on the Board's docket was 
granted by the Board on August 28, 2006 for good cause shown.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  


FINDING OF FACT

The current medical evidence does not show evidence of 
malaria residuals.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected malaria have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §4.88b, Diagnostic Code 
6304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The RO sent the veteran a letter in August 2003 in which he 
was informed of the requirements needed to establish 
entitlement to an increased rating.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
No additional private medical evidence was received from the 
veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in her possession pertaining to his 
claims.  38 C.F.R. § 3.159(b)(1).  The August 2003 letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know."  It 
is clear from this letter that the RO was asking for any 
additional records related to the veteran's claim.  The duty 
to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

The veteran was not specifically informed on the possibility 
that a particular effective date would be assigned if his 
increased rating claim was granted.  However, since the 
veteran's claim for a compensable rating for his service-
connected malaria is being denied, no new disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, a relevant VA 
examination was conducted in August 2003.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issue decided 
herein.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Specific Schedular Criteria

A noncompensable evaluation is currently assigned for the 
veteran's service-connected malaria under the provisions of 
38 C.F.R. § 4.88b, Diagnostic Code 6304.  A 100 percent 
rating for malaria is assigned when there is an active 
disease process.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated on the basis of residuals such as liver or 
spleen damage under the appropriate system.  See Id. 

Analysis

There is no current medical evidence of active malaria or 
residuals thereof.  In fact, multiple VA examinations prior 
to August 2003 do not contain any complaints or findings 
indicative of malaria, including weight loss or anemia.  When 
examined by VA in August 2003, the veteran weighed 191 
pounds.  According to the examiner, who did not have access 
to the claims file, the veteran said that he could not farm 
after service because his malaria affected his heat 
tolerance.  The veteran was examined and his hemoglobin, 
hematocrit, and mean corpuscular volume were noted.  The 
examiner diagnosed a history of malaria without residuals.  
It was noted that the veteran had anemia of unclear etiology, 
for which he was taking iron supplements, with normal 
indices.  

Although it was suggested on behalf of the veteran in July 
2006 that further development should be undertaken to 
determine if the veteran's anemia is related to his malaria, 
the Board notes that the medical evidence does not 
demonstrate current residuals of malaria such as liver or 
spleen damage.  Moreover, even if the veteran's anemia is a 
residual of his service-connected malaria, the medical 
evidence does not show that it warrants a compensable 
evaluation.  See 38 C.F.R. § 4.117, Diagnostic Code 7700 
(2006).  Therefore, the veteran's service-connected malaria 
is properly assigned a noncompensable evaluation.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, the doctrine does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for service-connected 
malaria is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


